Citation Nr: 0933002	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996, for the award of service connection for chronic 
bronchitis with bronchiectasis.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1952 to 
July 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from November 1999 and August 2002 rating decisions of the 
RO.   

In a November 1999 rating decision, the RO granted service 
connection for chronic bronchitis with bronchiectasis and 
assigned an initial disability rating effective October 15, 
1996 (the date of the Veteran's request to reopen the claim).  
In February 2000, the Veteran filed a notice of disagreement 
(NOD) with the effective date assigned and the RO issued a 
statement of the case (SOC) in March 2000.  In August 2000, 
the RO received correspondence through a congressional 
inquiry, which indicated the Veteran continued to express 
disagreement with the effective date assigned.  

In July 2002, the Veteran requested an earlier effective date 
based on clear and unmistakable error (CUE).  In the August 
2002 rating decision, the RO denied an earlier effective date 
for the award of service connection.  The Veteran filed a NOD 
in October 2002, and the RO issued a SOC in March 2003.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2003.  

In March 2004, the Board determined that there was no CUE in 
the February 22, 1977 rating decision, which originally 
denied service connection for asthma; and remanded the 
request for an earlier effective to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the 
RO continued to deny an effective date earlier than October 
15, 1996 (as reflected in a June 2005 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.  

In April 2006, the Board denied an earlier effective for the 
award of service connection.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).   In a June 2008 Memorandum Decision, the 
Court vacated the Board's April 2006 decision and remanded 
the matter to the Board for further proceedings consistent 
with the Memorandum Decision.  

The record reflects that the Veteran was previously 
represented by the American Legion, as reflected in an 
October 1999 VA Form 21-22.  In June 2006, VA received a VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative) naming private attorney Virginia A. Girard-
Brady as the Veteran's representative. The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.605 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In February 1977, the RO denied service connection for 
asthma; although notified of the denial, the Veteran did not 
initiate an appeal.  In March 2004, the Board determined that 
the February 1977 denial was not clearly and unmistakably 
erroneous.

3.  On October 15, 1996, the RO received the Veteran's 
request to reopen the claim for service connection for a 
respiratory disability; following receipt of an August 1999 
examination report, the RO ultimately reopened the claim and 
granted service connection for chronic bronchitis with 
bronchiectasis, effective the date of the claim to reopen.

4.  Prior to October 15, 1996, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.




CONCLUSION OF LAW

The claim for an effective date prior to October 15, 1996 for 
the award of service connection for chronic bronchitis with 
bronchiectasis is without legal merit. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.151, 3.155, 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In this case, the Veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed him.  As will be explained below, the claim 
on appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).




II.  Analysis

Generally, the effective date of an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application for that disability.  38 U.S.C.A. § 5110(a).

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from active service; otherwise, 
the effective date is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his duly-authorized representative, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R.
§ 3.155(a).

In this case, the RO granted service connection for chronic 
bronchitis with bronchiectasis, effective October 15, 1996, 
the date of receipt of the Veteran's request to reopen a 
previously denied claim for service connection.  The Veteran 
has requested a grant of service connection from October 13, 
1976, the date he first filed a claim for service connection 
for the disability at issue.  However, the Board finds that 
there is no legal basis to assign an effective date for such 
award at any time prior to October 16, 1996.

The basic facts of this case are not in dispute.  In February 
1977, the RO denied the Veteran service connection for 
asthma.  The Veteran was notified of the decision in April 
1977, but did not initiate an appeal of this determination.  
As noted in the Court's June 2008 Memorandum Decision, the 
Veteran's correspondence dated February 28, 1977 (and 
received on March 2, 1977) did not express dissatisfaction 
with the RO's 1977 decision and therefore did not constitute 
an NOD.  See 38 C.F.R. § 19.113.  As such, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  While a finding of CUE 
could vitiate the finality of the February 1977 rating 
decision, as noted above, in March 2004, the Board determined 
that the February 1977 RO decision was not clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(e).  As the 
February 1977 determination remains final, the prior claim 
was finally resolved, and an effective date prior to the date 
of the February 1977 rating decision is legally precluded.

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

In this case, following the RO's February 1977 denial, the 
first document that can be construed as a request to reopen 
the previously denied claim for service connection for a 
respiratory disability was filed on October 15, 1996.  The 
Board acknowledges the Veteran's argument (noted in the Joint 
Motion) that lay statements submitted in December 1981 
constitute an informal claim for benefits, but finds that the 
submission of these statements, alone, particularly when 
considered in light of the Veteran's other contemporaneous 
actions (and non-actions), does not, without more, adequately 
express an intent to apply for benefits specifically for 
respiratory benefits.  See 38 C.F.R. § 3.155(a).  

The Veteran filed a formal claim (VA Form 21-526) for 
benefits in November 1981, specifically requesting 
compensation for residuals of fuel burns, a right hand 
injury, and a left eye injury, but not for any respiratory 
disability; indeed, no breathing problems were mentioned in 
the initial application.  In a December 1981 letter, the RO 
requested that the Veteran submit medical evidence and/or lay 
statements in support of his claims.  Later that month, the 
Veteran submitted several lay statements attesting to the 
fact that the Veteran did not have any medical problems prior 
to service, but that had a number of problems, to include 
breathing problems, when he returned.  He also submitted a 
December 1981 private medical examination reflecting 
complaints of shortness of breath and history of chest pain, 
myocardial infarction, and coronary artery disease.  No 
specific respiratory disability was diagnosed.  

In a January 1982 rating decision, the RO denied service 
connection for a right hand disability, and declined to 
reopen previously denied claims for service connection for 
burns and a left eye condition.  The RO also denied 
entitlement to nonservice-connected pension benefits.  The RO 
did not address compensation benefits for any breathing 
problems or respiratory disability, and the Veteran did not 
appeal.  

Under these circumstances, the Board finds that the 
submission  of the above -referenced lay statements-which 
only refer to breathing problems among other symptoms 
experienced by the Veteran post service-do not  reflect an 
intent on the Veteran's part to apply for benefits for a 
respiratory disability.  As indicated, this finding is 
supported by the facts that the Veteran  did not include this 
disability in his November 1981 formal claim for benefits for 
other disabilities-whereas he had  specifically claimed 
service connection for asthma previously-and that he did  
not express disagreement with the January 1982 rating 
decision in failing to address service connection for a  
respiratory disability.  Moreover, the report of the December 
1981 physical examination that the Veteran submitted did not 
identify or diagnose a specific respiratory disability.  The 
Board points out that it is the claimant  who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

In the November 1999 rating decision, the RO reopened the 
claim and granted service connection on the basis of an 
August 1999 examination report that, in part, reflected a 
diagnosis of bronchitis with bronchiectasis.  Accordingly, on 
these facts, October 15, 1996 (the date of the request to 
reopen) is the earliest possible effective date for the award 
of service connection.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  As there is no legal basis 
for assignment of any earlier effective date, the claim on 
appeal must be denied.  Where, as here, the law and not the 
evidence is dispositive, the matters on appeal must be 
terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than October 15, 1996 for the award 
of service connection for chronic bronchitis with 
bronchiectasis is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


